Citation Nr: 1607853	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral knee internal derangement prior to March 10, 2014.

2.  Entitlement to a disability rating in excess of 30 percent for bilateral knee internal derangement from March 10, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2015, the Board issued a decision which denied ratings in excess of 10 percent for bilateral knee internal derangement prior to March 10, 2014 and granted an increase in ratings from 20 percent to 30 percent, but no higher, effective March 10, 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  The Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate and remand that the Board's May 2015 decision to the extent it denied entitlement to ratings in excess of 10 percent for bilateral knee internal derangement prior to 10, 2014, and in excess of 30 percent thereafter.  The Court issued an Order in December 2015, granting the Joint Motion and returned the case to the Board.


FINDINGS OF FACT

1.  Prior to March 10, 2014, the Veteran's knees had full extension and were limited to no less than 90 degrees of flexion.

2.  From March 10, 2014, the Veteran's left knee has full extension and flexion limited to 25 degrees; his right knee has full extension and flexion limited to 30 degrees.

3.  The Veteran's residuals of medial meniscotomies of the bilateral knees are symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee internal derangement prior to March 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
2.  The criteria for a rating in excess of 10 percent for left knee internal derangement prior to March 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
3.  The criteria for a rating in excess of 30 percent for right knee internal derangement from March 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
4.  The criteria for a rating in excess of 30 percent for left knee internal derangement from March 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

5.  The criteria for a separate 10 percent disability rating for right knee medial meniscectomy have been met effective from the date of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code 5259 (2015).

6.  The criteria for a separate 10 percent disability rating for left knee medial meniscectomy have been met effective from the date of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code 5259 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in July 2011 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, and post-service VA and private medical records.

Additionally, VA fee-based examinations were conducted in October 2011 and March 2014 in connection with the Veteran's claims.  Review of these examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to the October 2011 examination, the Veteran asserted that the examiner did not address his range of motion and the examination was therefore inadequate.  However, review of the October 2011 examination report reflects that range of motion testing, including repetition testing, was conducted.  In this regard, the Court and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the Veteran has not attacked the competency of the examiner, rather, he has asserted that the examiner was not thorough in his examination.  As described however, the examination report does contain range of motion data for the October 2011 visit.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board therefore finds that VA satisfied its duty to assist the Veteran.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's post operative internal derangement of the bilateral knees, with degenerative joint disease and surgical scar, has been evaluated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5010 refers to arthritis due to trauma, substantiated by X-ray findings, while the more specific Diagnostic Code 5260 refers to limitation of flexion of the leg.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).

As the Veteran's claim for increased rating was received by VA on June 30, 2011, the rating period on appeal is from June 2010, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

An October 2010 treatment report reflects that the Veteran had full extension and was limited to 135 degrees of flexion, bilaterally.  No instability or subluxation was noted.  There was no tenderness.  The McMurray test, Lachman (anterior instability) test, and posterior drawer test were negative.  Examination of the skin revealed retropatellar crepitus and mild effusion.

The October 2011 QTC examination report reflects that the Veteran had a history of bilateral medial meniscus repair in service.  He reported symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  He indicated that he did not have deformity, drainage, effusion, or subluxation.  He also reported experiencing flare-ups as often as four times per week that resulted in increased pain and difficulty rising from a seated position, and standing or walking for prolonged periods.  The Veteran also reported difficulty with walking, bending, standing, and stooping.  

Physical examination revealed an abnormally slow gait due to pain.  The Veteran did not require a walker or cane but did utilize knee braces.  Review of the knees revealed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  Examination revealed locking pain, bilaterally.  The examiner noted that there was no subluxation, genu recurvatum, crepitus, or ankylosis.

On range of motion testing, bilateral knee flexion was to 90 degrees with pain after 30 degrees.  Repetition testing did not result in additional degree of limitation.  The examiner found that the bilateral knee joint function was not additionally limited by pain, fatigue, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments instability test and the medial/lateral meniscus stability test were all within normal limits for both knees.

The March 2014 QTC examination report reflects that the Veteran reported flare-ups that resulted in weakness and popping-out of his knee joints almost daily.  Range of motion testing revealed right knee flexion to 30 degrees with pain after 30 degrees and left knee flexion to 25 degrees with pain after 25 degrees, with no additional limitation after repetition.  The Veteran once again had full extension, with no objective evidence of painful motion, bilaterally.  The examiner found that the Veteran's knees were functionally limited by weakened movement, excess fatigability, incoordination, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Muscle strength testing was 3/5, bilaterally.  

The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran also had no history of "shin splints," stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, genu recurvatum, or leg length discrepancy.  The Veteran did have a meniscus (semilunar cartilage) condition and the symptoms included meniscal tear and frequent episodes of joint pain in both knees.  However, there was no meniscal dislocation or frequent episodes of joint "locking" or joint effusion.  As to any residual signs or symptoms due to a meniscectomy, the examiner noted the Veteran's reports of weakness of the knees and the need to use a walker to prevent falls.  The Veteran occasionally used a cane and constantly used a walker due to knee pain.  The diagnosis was minimal osteoarthritis with degenerative calcification involving the menisci for the right knee and minimal osteoarthritis mainly at the medial compartment for the left knee.  The examiner found that the Veteran's knee condition did not impact his ability to work.

Private treatment records reflect that the Veteran was seen consistently for bilateral knee pain.

I. Limitation of Motion 

Initially, the Board considered whether a separate rating is warranted based on limitation of extension.  In order to obtain the minimum 10 percent rating pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence of record shows full extension or any degree of hyperextension of both knees throughout the entire rating period on appeal.  Consequently, the findings as to the limitation of bilateral knee extension results in a noncompensable rating.  Id.  Accordingly, a separate compensable rating is not warranted based on limitation of knee extension for the Veteran's right or left knee disability.

Prior to March 10, 2014

Based on the evidence described, the Board does not find that a rating in excess of 10 percent for the Veteran's bilateral knee disability is warranted prior to March 10, 2014.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's bilateral knee flexion must be limited to 30 degrees.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 90 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  Private treatment records from October 2010 reflect that the Veteran's knees were limited to 135 degrees of flexion.  In short, there is no competent evidence that the Veteran's knees were limited to less than 90 degrees of flexion at any point during the period on appeal.  As such, a rating in excess of 10 percent is not warranted.

In reaching the above conclusion, the Board has considered the presence of any functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the knee joints under 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. at 206.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right and left knee motion to warrant a higher rating for knee restrictions under Diagnostic Code 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion resulted in a functional loss that more closely approximated an inability to flex his knees beyond 30 degrees or extend his knees beyond 10 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  It is notable that the Veteran reported experiencing flare-ups and difficulty with stairs and rising from a seated position.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or less or limitation of extension to 10 degrees or more.  Therefore, a higher rating for limitation of bilateral knee motion is not warranted prior to March 10, 2014.

From March 10, 2014

Based on the evidence described above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's bilateral knee disability from March 10, 2014.  In order to warrant a higher rating, the Veteran's knees must have extension limited to 30 degrees, be ankylosed between 10 and 20 degrees of flexion, or be compromised by nonunion of the tibia and fibula.  As described, the Veteran experienced no limitation of extension or ankylosis of either knee throughout the period on appeal.  Further, X-rays did not reveal any nonunion of the tibia and fibula.  Therefore, a higher rating is not warranted as the Veteran did not experience limitation of extension at any point during the period on appeal.

In reaching the above conclusion, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or disturbance of locomotion of the knee joints under 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right and left knee flexion to warrant a higher rating for knee restrictions under Diagnostic Codes 5256, 5261, or 5262.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, limitation of motion, weakness, fatigue, incoordination or disturbance of locomotion resulted in a functional loss that more closely approximated an inability to extend his knees beyond 30 degrees, ankylosis of the knee, or nonunion of the tibia and fibula.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  It is notable that the Veteran reported experiencing flare-ups that resulted in additional weakness.  However, as set forth in the directly following discussion, the Board is awarding herein separate 10 percent ratings for weakness and giving way as residuals of meniscotomy for the left and right knees.  Therefore, a higher rating for limitation of bilateral knee flexion is not warranted.

II. Residuals of Meniscectomies

The Board notes that the parties, in the December 2015 Joint Motion, indicated that the Board did not evaluate the Veteran's service-connected bilateral knee disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 (evidence of symptomatic removal of semilunar cartilage) in order to determine whether a separate disability rating was warranted.  The parties indicated that in the present case, the evidence showed that the Veteran underwent bilateral meniscectomies while on active duty.  The parties concurred that the Board should determine whether the residuals of the Veteran's bilateral knee meniscus removal was symptomatic and whether the Veteran was entitled to a separate rating. 

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage. In a precedential opinion, VA's Office of General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating must be considered.  See VAOPGCPREC 9-98, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

As it relates to Diagnostic Code 5259, and removal of semilunar cartilage, the Board notes that as part of the knee surgeries in service, removal of the left and right medial meniscus was performed.  As noted above, VA's General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis. 

Service treatment records show that the Veteran underwent a left knee medial meniscotomy in October 1976 and a right knee medial meniscectomy in May 1977.  The March 2014 QTC examination report notes that the Veteran's meniscus (semilunar cartilage) condition symptoms included meniscal tear and frequent episodes of joint pain in both knees.  As to any residual signs or symptoms due to a meniscectomy, the examiner noted the Veteran's reports of weakness of the knees and the need to use a walker to prevent falls.

Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of weakness and giving way and the resulting need for use of a walker, as well as frequent episodes of joint pain, are attributable, at least in part, to the documented cartilage injuries and resulting surgeries.  While the Veteran in this particular case has limitation of motion for which he is separately rated, in the Board's opinion the meniscal tear is more accurately characterized as involving weakness and giving way.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate. 

In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that separate 10 percent ratings is warranted for the bilateral knees under Diagnostic Code 5259.  A 10 percent is the maximum rating under this code.

The Board finds that assigning separate 10 percent ratings in this case does not violate the rule against pyramiding of symptoms in 38 C.F.R. § 4.14.  The removal of the meniscus in this case is manifested primarily by symptoms other than limitation of motion and is not shown to have necessarily resulted in complications that involve limitation of motion.  Under such circumstances, assigning separate ratings under Diagnostic Code 5259 does not compensate the Veteran twice for the same symptoms.

III. Other Diagnostic Codes, to include Diagnostic Codes 5257 and 5258

The December 2015 Joint Motion determined that the Veteran's service-connected bilateral knee disability should also be considered pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (recurrent subluxation or lateral instability) and 5258 (dislocation of semilunar cartilage), in order to determine whether a separate disability rating was warranted.  To that effect, during the October 2011 QTC examination, the Veteran reported symptoms of bilateral knee weakness, giving way, instability, weakness and popping-out.  However, the examiner specifically noted that there was no subluxation or instability for either knee.  Additionally, the examiner noted that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments instability test and the medial/lateral meniscus stability test were all within normal limits for both knees.  Further, although the examination revealed locking pain, bilaterally, there was no evidence of dislocated semilunar cartilage, neither did the Veteran report frequent episodes of locking and effusion; rather, he specifically stated that he did not have effusion.  Additionally, the March 2014 examiner specifically noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  Further, it was noted that there was no meniscal dislocation or frequent episodes of joint "locking" or joint effusion.  Therefore, despite the Veteran's perceived sensation of instability, giving way, locking, and dislocation, the Board finds that in fact, he does not have recurrent subluxation or lateral instability, or dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 (2015).  Further, the Veteran's symptoms of weakness and giving way and the resulting need for use of a walker have been already contemplated by the 10 percent ratings assigned herein under Diagnostic Code 5259.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The October 2011 QTC examination indicates that there was no knee ankylosis, genu recurvatum, or crepitus; there is no indication of malunion or nonunion of the tibia and fibula as the examiner noted there was no deformity or malalignment.  The March 2014 QTC examination reports that the Veteran had no history of "shin splints," stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, genu recurvatum, or leg length discrepancy.  The evidence clearly demonstrates that the Veteran continued to retain motion his knees.  As there was clearly motion, the medical evidence of record simply does not show knee ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").  As such, Diagnostic Codes 5256, 5262, and 5263 are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).

The medical evidence of record does not reflect that the symptoms of the Veteran's post operative knee scars have resulted in a compensable rating under pertinent diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2015).  To that effect, the October 2011 QTC examination report shows that the scars located on the anterior knees were linear, superficial scars with no underlying tissue damage and not painful on examination.  Both scars measured 8 cm by 1 cm.  The March 2014 QTC examination report noted that none of the knee scars was painful and/or unstable; the total area of all related scars was not greater than 39 square cm (6 square inches).  As such, a separate rating for post operative scars is not warranted.

IV. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization.").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral knee disabilities is specifically contemplated by the schedular rating criteria.  The Veteran's bilateral knee disabilities have been manifested by degenerative changes, fatigue, painful motion, limitation of motion, weakened movement, giving way, incoordination, disturbance of locomotion, and occasional effusion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5259.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the ratings assigned herein are therefore adequate.

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected knee disabilities.  The record does reflect that the Veteran's knee disabilities impair his occupational functioning.  However, he has not alleged that he is, or was at any time during the period on appeal, unable to secure or maintain substantially gainful employment on account of his service-connected disabilities.  Rather, the March 2014 QTC examiner found that the Veteran's knee condition did not impact his ability to work.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to service-connected disabilities.


ORDER

A rating in excess of 10 percent for right knee internal derangement prior to March 10, 2014 is denied.

A rating in excess of 10 percent for left knee internal derangement prior to March 10, 2014 is denied.

A rating in excess of 30 percent for right knee internal derangement from March 10, 2014 is denied.

A rating in excess of 30 percent for left knee internal derangement from March 10, 2014 is denied.

A separate rating of 10 percent for residuals of right knee medial meniscectomy is granted, subject to the regulations governing the payment of monetary benefits. 

A separate rating of 10 percent for residuals of left knee medial meniscectomy is granted, subject to the regulations governing the payment of monetary benefits. 



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


